Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
1.	This office action is responsive to communication(s) filed on 10/27/2020.
2.	Claims 1-3, 6-9, 11-14, 17, 19, 22-28, 30, 32 and 35 are presented for examination.
Double Patenting
3.	Applicant’s request for reconsideration and removal of the obviousness type double patenting rejection set forth in the last Office action is not persuasive. 
Applicant argues, "Applicant respectfully asserts that the reissue application for the 348 patent does not recite the elements referenced by the Examiner in the same context originally claimed in the 348 patent, as follows: wherein when an electrical signal in a first direction is applied between the first electrode and the second electrode, a partial electric domain in the ferroelectric storage layer is enabled to be reversed so that a first domain wall conductive passage connecting the first electrode with the second electrode is established".
The Examiner disagrees with these arguments because the newly added limitations "wherein when a write signal in a first direction is applied between the first electrode and the second electrode, all electric domains in the programming projected block are enabled to be reversed so that a first domain wall conductive passage connecting the first electrode with the second electrode is established" in the claim 1 of the application for Reissue for U.S. Pat. No. 10,403,348 filed on June 15, 2020 have the same scope as deleted limitations in its claim 1. 
Therefore, the claims are still rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of its new reissue application. See the interview filed on 3/26/2021.
It is noted that in the remarks/arguments filed on 10/27/2020 the indication of U.S. Pat. No.  10,403,438 is wrong, it should be U.S. Pat. No. 10,403,348 instead.
4. 	The Applicants should provide the terminal disclaimer to overcome the application for Reissue for U.S. Pat. No. 10,403,348.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.





/HOAI V HO/Primary Examiner, Art Unit 2827